

MANAGEMENT AGREEMENT
 
AGREEMENT (this “Agreement”) made as of the 31st day of December, 2014, by and
among CERES MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”),
MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P., a Delaware limited
partnership (the “Partnership”) and SECOR CAPITAL ADVISORS, LP, a Delaware
limited partnership (the “Advisor” or “SECOR”).
 
W I T N E S S E T H :
 
WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized to trade, buy, sell, spread, or otherwise acquire, hold, or dispose of
commodities (which may include foreign currencies, mortgage-backed securities,
money market instruments, financial instruments and any other securities or
items which are now, or may hereafter be, the subject of futures contract
trading), domestic and foreign commodity futures contracts, commodity forward
contracts, foreign exchange commitments, options on physical commodities and on
futures contracts, spot (cash) commodities and currencies, and any rights
pertaining thereto and securities (such as United States Treasury bills)
approved by the Commodity Futures Trading Commission (the “CFTC”) for investment
of customer funds, and to engage in all activities incident thereto; and
 
WHEREAS, such trading is to be conducted directly or through investment in SECOR
Master Fund L.P., a Delaware limited partnership (the “Master Fund”) of which
CMF is the general partner and SECOR is the advisor; and
 
WHEREAS, the Amended and Restated Limited Partnership Agreement dated as of
April 2, 2007, as amended by Amendment No. 1 to the Amended and Restated Limited
Partnership Agreement dated as of May 31, 2009 (the “Partnership Agreement”),
permits CMF to delegate to one or more commodity trading advisors CMF’s
authority to make trading decisions for the Partnership; and
 
WHEREAS, the Advisor is registered as a commodity trading advisor with the CFTC
and is a member of the National Futures Association (“NFA”); and
 
WHEREAS, CMF is registered as a commodity trading advisor and a commodity pool
operator with the CFTC and is a member of NFA; and
 
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity interest trading activities during the term of this
Agreement.
 
NOW, THEREFORE, the parties agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.  DUTIES OF THE ADVISOR.  (a) For the period and on the terms and conditions
of this Agreement, the Advisor shall have sole authority and responsibility, as
one of the Partnership’s agents and attorneys-in-fact, for directing the
investment and reinvestment of the assets and funds of the Partnership, whether
directly or indirectly through the Master Fund, allocated to it from time to
time by CMF in commodity interests, including commodity futures contracts,
options on futures contracts and forward contracts, including foreign exchange
forwards, foreign exchange swaps and non-deliverable foreign exchange
forwards.  The Advisor may also engage in swap transactions and other derivative
transactions on behalf of the Partnership with the prior written approval of
CMF.  All such trading on behalf of the Partnership shall be in accordance with
the trading strategies and trading policies set forth in the Partnership
Agreement and as described in Appendix A, as applicable, and as such trading
policies may be changed from time to time upon receipt by the Advisor of prior
written notice of such change, and pursuant to the trading strategy selected by
CMF to be utilized by the Advisor in managing the Partnership’s assets.  CMF has
initially selected a variation of the program traded by SECOR Alpha Master Fund
L.P. (the “Program”), as described in Appendix A attached hereto, to manage the
Partnership’s assets allocated to it.  Any open positions or other investments
at the time of receipt of such notice of a change in trading policy shall not be
deemed to violate the changed policy and shall be closed or sold in the ordinary
course of trading.  The Advisor may not deviate from the trading policies set
forth in the Partnership Agreement without the prior written consent of the
Partnership given by CMF.  The Advisor makes no representation or warranty that
the trading to be directed by it for the Partnership will be profitable or will
not result in losses.
 
(b) CMF acknowledges receipt of the description of the Program, attached hereto
as Appendix A.  All trades made by the Advisor for the account of the
Partnership, whether directly or indirectly through the Master Fund, shall be
made through such commodity broker or brokers as CMF shall direct, and the
Advisor shall have no authority or responsibility for selecting or supervising
any such broker in connection with the execution, clearance or confirmation of
transactions for the Partnership or for the negotiation of brokerage rates
charged therefor.  However, the Advisor, with the prior written permission (by
original, fax copy or email copy) of CMF, may direct any and all trades in
commodity futures and options to a futures commission merchant or independent
floor broker it chooses for execution with instructions to give-up the trades to
the broker designated by CMF, provided that the futures commission merchant,
independent floor broker or swap dealer and any give-up or floor brokerage fees
are approved in advance by CMF.  Moreover, the Advisor, with the prior written
permission (by original, fax copy or email copy) of CMF, may enter into swaps
and other derivative transactions permitted under Section 1(a) of this Agreement
with such swap dealer or swap dealers as it may choose for execution with
instructions to give-up the trades to the broker designated by CMF provided that
the swap dealer and any give-up or other fees are approved in advance by CMF.
All give-up or similar fees relating to the foregoing shall be paid by the
Partnership after all parties have executed the relevant give-up agreements (via
EGUS or by original, fax copy or email copy).
 
2
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c) The initial allocation of the Partnership’s assets to the Advisor shall be
made to the Program, as described in Appendix A attached hereto, provided that
CMF, the Partnership and the Advisor agree that for so long as the Partnership
trades through the Master Fund the amount of leverage applied to the assets of
the Partnership allocated to the Advisor by CMF shall be in accordance with the
terms of the agreement by and among CMF, the Master Fund and the Advisor, dated
as of August 1, 2013, as such agreement may be amended from time to time.  In
the event the Advisor wishes to use a trading system or methodology other than
or in addition to the Program in connection with its trading for the
Partnership, either in whole or in part, it may not do so unless the Advisor
gives CMF prior written notice of its intention to utilize such different
trading system or methodology and CMF consents thereto in writing.  In addition,
the Advisor will provide five days’ prior written notice to CMF of any change in
the trading system or methodology to be utilized for the Partnership which the
Advisor, in its sole discretion, deems material.  If the Advisor deems such
change in system or methodology or in markets traded to be material, the changed
system or methodology or markets traded will not be utilized for the Partnership
without the prior written consent of CMF.  In addition, the Advisor will notify
CMF of any changes to the trading system or methodology that would cause the
description of the trading strategy or methods described in Appendix A to be
materially inaccurate.  Further, the Advisor will provide the Partnership with a
current list of all commodity interests to be traded for the Partnership’s
account and the Advisor will not trade any additional commodity interests for
such account without providing notice thereof to CMF and receiving CMF’s written
approval.  The Advisor also agrees to provide CMF, on a monthly basis, with a
written report of the assets under the Advisor’s management together with all
other matters deemed by the Advisor to be material changes to its business not
previously reported to CMF.  The Advisor further agrees that it will convert
foreign currency balances (not required to margin positions denominated in a
foreign currency) to U.S. dollars no less frequently than monthly.  U.S. dollar
equivalents in individual foreign currencies of more than $100,000 will be
converted to U.S. dollars within one business day after such funds are no longer
needed to margin foreign positions.
 
(d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), members, directors, officers and employees, their
trading performance and general trading methods, its customer accounts (but not
the identities of or identifying information with respect to its customers) and
otherwise as are required in the reasonable judgment of CMF to be made in any
filings required by federal or state law or NFA rule or order.  Notwithstanding
Sections 1(d) and 4(d) of this Agreement, the Advisor is not required to
disclose the actual trading results of proprietary accounts of the Advisor or
its principals unless CMF reasonably determines that such disclosure is required
in order to fulfill CMF’s fiduciary obligations to the Partnership or the
reporting, filing or other obligations imposed on it by federal or state law or
NFA rule or order.  The Partnership and CMF acknowledge that the trading advice
to be provided by the Advisor is a property right belonging to the Advisor and
undertakes to handle such trading advice, and any data or information from the
Advisor received in fulfillment of this Agreement in a confidential manner,
including, but not limited to, the Advisor’s proprietary trading programs,
trading data, trading instructions, trade execution, research databases,
computer software, systematic methodologies and the systematic trading approach
(including positions established thereto, whether for the Partnership or other
clients of the Advisor), and all other related information (the “Confidential
Information”).  Subject to CMF’s and the Partnership’s right to comply with any
requirement or demand of any self-regulatory, regulatory, judicial or taxing
authority having jurisdiction over either of them, the Partnership and CMF shall
take all reasonable steps to protect the Confidential Information disclosed
pursuant to the provisions of this Agreement, using the same standard of care
that the Partnership and CMF apply to safeguard their own respective
proprietary, secret or confidential information and to store and handle the
Confidential Information in such a way as to prevent any unauthorized disclosure
thereof.  The Partnership shall notify the Advisor within a reasonable time upon
discovery of any unauthorized use of, access to, or disclosure of Confidential
Information, and agrees to cooperate with reasonable requests by the Advisor to
help regain possession of such Confidential Information and to prevent its
further unauthorized use, disclosure or access. Notwithstanding the foregoing,
each of the Partnership and CMF may provide the Confidential Information to its
affiliates and each of their respective officers, directors, employees, counsel,
auditors, consultants, administrators, agents and service providers who need to
know such information in connection with their duties to the Partnership or CMF,
as the case may be; provided, that such persons are informed of the confidential
nature of such information and agree to keep it confidential as provided
herein.  The term “Confidential Information” does not include any information
which (i) is publicly available other than as a result of unauthorized
disclosure by the Partnership, (ii) is available to the Partnership on a
non-confidential basis from a source other than the Advisor, (iii) is
independently developed by the Partnership or on its behalf without any
reference to the Confidential Information or (iv) is provided by the Advisor and
is included in investor materials which have been reviewed and approved by the
Advisor.
 
3
 
 

--------------------------------------------------------------------------------

 
 
(e)  The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets (as defined in Section 3(b)
hereof) as it shall determine in its absolute discretion.  The designation of
other trading advisors and the apportionment or reapportionment of Net Assets to
any such trading advisors pursuant to this Section 1 shall neither terminate
this Agreement nor modify in any regard the respective rights and obligations of
the parties hereunder.
 
(f)  CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the last day of a calendar month.  The Advisor
agrees that it may be called upon at any time promptly to liquidate positions in
CMF’s sole discretion so that CMF may reallocate the Partnership’s assets, meet
margin calls on the Partnership’s account, fund redemptions, or for any other
reason, except that CMF will not require the liquidation of specific positions
by the Advisor.  CMF will use its best efforts to give two business days’ prior
notice to the Advisor of any reallocations or liquidations.
 
(g)  The Advisor shall assume financial responsibility for any errors committed
or caused by it in transmitting orders for the purchase or sale of commodity
interests for the Partnership’s account including payment to the brokers of the
floor brokerage commissions, exchange, NFA fees, and other transaction charges
and give-up charges incurred by the brokers on such trades.  The Advisor’s
errors shall include, but not be limited to, inputting improper trading signals
or communicating incorrect orders to the commodity brokers.  The Advisor shall
have an affirmative obligation to promptly notify CMF in accordance with the
provisions of Section 8(a)(iii) of any errors with respect to the account, and
the Advisor shall use its best efforts to identify and promptly notify CMF of
any order or trade which the Advisor reasonably believes was not executed in
accordance with its instructions to any broker utilized to execute orders for
the Partnership.
 
4
 
 

--------------------------------------------------------------------------------

 
2.  INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.
 
3.  COMPENSATION.  (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable quarterly
equal to 20% of New Trading Profits (as such term is defined below) earned by
the Advisor for the Partnership (the “Incentive Fee”) and (ii) a monthly fee for
professional management services equal to 1/6 of 1% (2% per year) of the Net
Assets of the Partnership allocated to the Advisor as of the opening of business
on the first day of each calendar month commencing with the month in which the
Partnership begins to receive trading advice from the Advisor pursuant to this
Agreement (the “Management Fee”).
 
(b)  “Net Assets” shall have the meaning set forth in Section 7(d)(1) of the
Partnership Agreement and, unless the Advisor consents in writing, without
regard to further amendments thereto provided that in determining the Net Assets
of the Partnership on any date, no adjustment shall be made to reflect any
distributions, redemptions, administrative fees or incentive fees accrued or
payable as of the date of such determination.
 
(c)  “New Trading Profits” shall mean the excess, if any, of Net Assets managed
by the Advisor at the end of the fiscal period over Net Assets managed by the
Advisor at the end of the highest previous fiscal period or Net Assets allocated
to the Advisor at the date trading commences by the Advisor for the Partnership,
whichever is higher, and as further adjusted to eliminate the effect on Net
Assets resulting from redemptions, reallocations or capital distributions, if
any, made during the fiscal period decreased by interest or other income, not
directly related to trading activity, earned on the Partnership’s assets during
the fiscal period, whether the assets are held separately or in margin
accounts.  Ongoing expenses shall be attributed to the Advisor based on the
Advisor’s proportionate share of Net Assets.  Ongoing expenses shall not include
expenses of litigation not involving the activities of the Advisor on behalf of
the Partnership.  No Incentive Fee shall be paid to the Advisor until the end of
the first full calendar quarter of the Advisor’s trading for the Partnership,
which fee shall be based on New Trading Profits (if any) earned from the
commencement of trading by the Advisor on behalf of the Partnership through the
end of the first full calendar quarter of such trading.  Interest income earned,
if any, will not be taken into account in computing New Trading Profits earned
by the Advisor.  If Net Assets allocated to the Advisor are reduced due to
redemptions, distributions or reallocations (net of additions), there will be a
corresponding proportional reduction in the related loss carryforward amount
that must be recouped before the Advisor is eligible to receive another
Incentive Fee.
 
5
 
 

--------------------------------------------------------------------------------

 
(d)  Quarterly Incentive Fees and monthly Management Fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable.  In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar quarter or a calendar month, as the case may
be, the quarterly Incentive Fee shall be computed as if the effective date of
termination were the last day of the then current quarter and the monthly
Management Fee shall be prorated to the effective date of termination.  If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly Management Fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.
 
(e)           The provisions of this Section 3 shall survive the termination of
this Agreement.
 
4.  RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a)  Except as otherwise provided
herein, the services provided by the Advisor hereunder are not to be deemed
exclusive.  CMF on its own behalf and on behalf of the Partnership acknowledges
that, subject to the terms of this Agreement, the Advisor and its officers,
directors, employees and members may render advisory, consulting and management
services to other clients and accounts. The Advisor and its officers, directors,
employees and members shall be free to trade for their own accounts and to
advise other investors and manage other commodity accounts during the term of
this Agreement and to use the same information, computer programs and trading
strategies, programs or formulas which they obtain, produce or utilize in the
performance of services to CMF for the Partnership.  However, the Advisor
represents, warrants and agrees that it believes the rendering of such
consulting, advisory and management services to other accounts and entities will
not require any material change in the Advisor’s basic trading strategies for
the Partnership and will not affect the capacity of the Advisor to continue to
render services to CMF for the Partnership of the quality and nature
contemplated by this Agreement.
 
(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC- or exchange-imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit.  The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other
accounts.  The Advisor further represents, warrants and agrees that under no
circumstances will it knowingly or deliberately use trading programs, strategies
or methods for the Partnership that are inferior to strategies or methods
employed for any other client or account and that it will not knowingly or
deliberately favor any client or account managed by it over any other client or
account in any manner, it being acknowledged, however, that different trading
programs, strategies or methods may be utilized for differing sizes of accounts,
accounts with different trading policies or risk parameters, accounts
experiencing differing inflows or outflows of equity, accounts that commence
trading at different times, accounts that have different portfolios or different
fiscal years, accounts utilizing different executing brokers and accounts with
other differences, and that such differences may cause divergent trading
results.
 
6
 
 
 

--------------------------------------------------------------------------------

 
 
(c) CMF and the Partnership each acknowledge and agree that the Advisor and/or
its officers, employees, directors and members presently act, and may continue
to act, as advisor for other accounts managed by them, and may continue to
receive compensation with respect to services for such accounts in amounts which
may be more or less than the amounts received from the Partnership.
 
(d) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals, if any,
as shall be reasonably requested in writing (including via email) by CMF.  The
Advisor presently believes and represents that existing speculative position
limits will not materially adversely affect its ability to manage the
Partnership’s account given the potential size of the Partnership’s account and
the Advisor’s and its principals’ current accounts and all proposed accounts for
which they have contracted to act as trading advisor.
 
5.  TERM.  (a) This Agreement shall continue in effect until December 31, 2015
(the “Initial Termination Date”).  If this Agreement is not terminated on the
Initial Termination Date, as provided for herein, then, this Agreement shall
automatically renew for an additional one-year period and shall continue to
renew for additional one-year periods until this Agreement is otherwise
terminated, as provided for herein.  At any time during the term of this
Agreement, CMF may terminate this Agreement upon 5 days’ notice to the Advisor.
At any time during the term of this Agreement, CMF may elect to immediately
terminate this Agreement  if (i) the Net Asset Value per unit shall decline as
of the close of business on any day to $4.00 or less; (ii) the Net Assets
allocated to the Advisor (adjusted for redemptions, distributions, withdrawals
or reallocations, if any) decline by 50% or more as of the end of a trading day
from such Net Assets’ previous highest value; (iii) limited partners owning at
least 50% of the outstanding units of the Partnership shall vote to require CMF
to terminate this Agreement; (iv) the Advisor fails to comply with the terms of
this Agreement in any material respect; (v) CMF, in good faith, reasonably
determines that the performance of the Advisor has been such that CMF’s
fiduciary duties to the Partnership require CMF to terminate this Agreement;
(vi) CMF reasonably believes that the application of speculative position limits
will substantially affect the performance of the Partnership; (vii) the Advisor
fails to conform to the trading policies set forth in the Partnership Agreement
as it may be changed from time to time; (viii) the Advisor merges, consolidates
with another entity, sells a substantial portion of its assets, or becomes
bankrupt or insolvent; (ix) Raymond Iwanowski dies, becomes incapacitated,
leaves the employ of the Advisor, ceases to control the Advisor or is otherwise
not managing the trading programs or systems of the Advisor; (x) the Advisor’s
registration as a commodity trading advisor with the CFTC or its membership in
NFA or any other regulatory authority, is terminated or suspended; or (xi) CMF
reasonably believes that the Advisor has or may contribute to any material
operational, business or reputational risk to CMF or CMF’s affiliates.  This
Agreement will immediately terminate upon dissolution of the Partnership or upon
cessation of trading by the Partnership prior to dissolution.
 
7
 
 

--------------------------------------------------------------------------------

 
 
(b) The Advisor may terminate this Agreement by giving not less than 30 days’
notice to CMF (i) in the event that the trading policies of the Partnership as
set forth in the Partnership Agreement are changed in such manner that the
Advisor reasonably believes will adversely affect the performance of its trading
strategies; (ii) at any time after December 31, 2015; or (iii) in the event that
CMF or the Partnership fails to comply with the terms of this Agreement.  The
Advisor may immediately terminate this Agreement if CMF’s registration as a
commodity pool operator or its membership in NFA is terminated or suspended.
 
(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.
 
(d) Except as otherwise provided in this Agreement, the termination of this
Agreement shall not affect the settlement of any transactions made in good faith
and pending at the date of termination.
 
(e) In the event of any termination of this Agreement, the Advisor shall cease
to perform any and all of its duties and obligations under this Agreement,
subject to Sections 3 and 6 of this Agreement.
 
6.  INDEMNIFICATION.  (a)(i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership’s assets by the Advisor or the offering and sale
of units in the Partnership, CMF shall, subject to subsection (a)(iii) of this
Section 6, indemnify and hold harmless the Advisor against any loss, liability,
damage, fine, penalty obligation, cost, expense (including, without limitation,
attorneys’ and accountants’ fees, collection fees, court costs and other legal
expenses), judgments and awards and amounts paid in settlement actually and
reasonably incurred by it in connection with such action, suit, or proceeding
(collectively, “Losses”) if the Advisor acted in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership, and provided that its conduct did not constitute negligence, bad
faith, recklessness, intentional misconduct, or a breach of its fiduciary
obligations to the Partnership as a commodity trading advisor, unless and only
to the extent that the court or administrative forum in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all circumstances of the case, the Advisor is fairly
and reasonably entitled to indemnity for such expenses which such court or
administrative forum shall deem proper; and further provided that no
indemnification shall be available from the Partnership if such indemnification
is prohibited by Section 14 of the Partnership Agreement.  The termination of
any action, suit or proceeding by judgment, order or settlement shall not, of
itself, create a presumption that the Advisor did not act in good faith and in a
manner reasonably believed to be in or not opposed to the best interests of the
Partnership.
 
8
 
 

--------------------------------------------------------------------------------

 
 
(ii) Without limiting subsection (i) above, to the extent that the Advisor has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsection (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the Losses
incurred by it in connection therewith.
 
(iii) Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by CMF only as authorized in the specific
case and only upon a determination by independent legal counsel in a written
opinion that such indemnification is proper in the circumstances because the
Advisor has met the applicable standard of conduct set forth in subsection (i)
above.  Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.
 
(iv) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any Losses, incurred in connection therewith.
 
(v) As used in this Section 6(a), the term “Advisor” shall include the Advisor,
its affiliates, principals, officers, directors, members, partners and employees
and the term “CMF” shall include the Partnership.
 
(b)(i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any Losses reasonably incurred by them
(A) as a result of the material breach of any representations and warranties or
covenants made by the Advisor in this Agreement, or (B) as a result of any act
or omission of the Advisor relating to the Partnership if (i) there has been a
final judicial or regulatory determination, or a written opinion of an
arbitrator pursuant to Section 14 hereof, to the effect that such acts or
omissions violated the terms of this Agreement in any material respect or
involved negligence, bad faith, recklessness or intentional misconduct on the
part of the Advisor (except as otherwise provided in Section 1(g)), or (ii)
there has been a settlement of any action or proceeding with the Advisor’s prior
written consent.
 
(ii) In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, members or
employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any Losses incurred in connection therewith.
 
9
 
 

--------------------------------------------------------------------------------

 
(iii) Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by the Advisor only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has failed to met the applicable standard of conduct set forth in
subsection (i) above.  Such independent legal counsel shall be selected by the
Advisor in a timely manner, subject to CMF’s approval, which approval shall not
be unreasonably withheld.  CMF will be deemed to have approved the Advisor’s
selection unless CMF notifies the Advisor in writing, received by the Advisor
within five business days of the Advisor’s telecopying to CMF of the notice of
the Advisor’s selection, that CMF does not approve the selection.
 
(c) In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the Losses incurred in such action, suit or proceeding which relates to the
matters for which indemnification can be made.
 
(d) None of the indemnifications contained in this Section 6 shall be applicable
with respect to default judgments, confessions of judgment or settlements
entered into by the party claiming indemnification without the prior written
consent, which shall not be unreasonably withheld or delayed, of the party
obligated to indemnify such party.
 
(e) The provisions of this Section 6 shall survive the termination of this
Agreement.
 
7.  REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
 
(a) The Advisor represents and warrants that:
 
(i)  All information with respect to the Advisor and its principals and the
trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in Appendix A, is
complete and accurate in all material respects and such information does not
contain any untrue statement of a material fact or omit to state a material fact
which is necessary to make the statements and information not misleading.
 
(ii)  The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of NFA, and
is in compliance with any such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder, and agrees
to maintain and renew such registrations and licenses during the term of this
Agreement.
 
10
 
 

--------------------------------------------------------------------------------

 
(iii)  The Advisor is a limited partnership duly organized, validly existing and
in good standing under the laws of the State of Delaware and has full limited
partnership power and authority to enter into this Agreement and to provide the
services required of it hereunder.
 
(iv)  The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
 
(v)  This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.
 
(vi)  At any time during the term of this Agreement that an offering memorandum
or prospectus relating to the units is required to be delivered in connection
with the offer and sale thereof, the Advisor agrees upon the request of CMF to
promptly provide the Partnership with such information as shall be necessary so
that, as to the Advisor and its principals, such offering memorandum or
prospectus is accurate.
 
(b) CMF represents and warrants for itself and the Partnership that:
 
(i) CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.
 
(ii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.
 
(iii) This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.
 
(iv) CMF will not, by acting as general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.
 
(v) CMF is registered as a commodity pool operator and is a member of NFA, and
it will maintain and renew such registration and membership during the term of
this Agreement.
 
(vi) The Partnership is a “qualified eligible person” as defined in Rule 4.7
under the Commodity Exchange Act.
 
11
 
 

--------------------------------------------------------------------------------

 
(vii) CMF shall serve as the commodity pool operator of the Partnership and the
Master Fund and shall claim an exemption pursuant to Rule 4.7 with respect to
the Master Fund.
 
(viii) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of Delaware and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
 
8.  COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.
 
(a)  The Advisor agrees as follows:
 
(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC, NFA and/or the commodity exchange on which any particular transaction is
executed.
 
(ii) The Advisor will promptly notify CMF of the commencement of any
investigation, suit, action or proceeding involving the Advisor or any of its
affiliates, officers, members, employees, agents or representatives; regardless
of whether such investigation, suit, action or proceeding also involves
CMF.  The Advisor will provide CMF with copies of any correspondence (including,
but not limited to, any notice or correspondence regarding the violation, or
potential violation, of position limits) from or to the CFTC, NFA or any
commodity exchange in connection with an investigation or audit of the Advisor’s
business activities.
 
(iii) In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor.  The Advisor acknowledges its obligation to review the
Partnership’s positions, prices and equity in the account managed by the Advisor
daily and within two business days to notify, in writing, the broker and CMF and
the Partnership’s brokers of (A) any error committed by the Advisor or its
principals or employees; (B) any trade which the Advisor believes was not
executed in accordance with its instructions; and (C) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.
 
(iv)  The Advisor will maintain a net worth of not less than $1,000,000 during
the term of this Agreement.
 
(v)  The Advisor will use commercially reasonable efforts to close out all
futures positions prior to any applicable delivery period, and will use
commercially reasonable efforts to avoid causing the Partnership to take
delivery of any commodity.
 
(vi)  CMF shall have the right for a period of 24 months following the date of
this Agreement to allocate up to $150,000,000 in assets to the Advisor’s Program
on behalf of any collective investment vehicle or account operated or managed by
CMF and the Advisor represents that such allocation will not exceed the capacity
limits of the Program.
 
12
 
 

--------------------------------------------------------------------------------

 
 
(b) CMF agrees for itself and the Partnership that:
 
(i) CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA and/or the commodity exchange on which
any particular transaction is executed.
 
(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.
 
(iii) CMF or the selling agents for the Partnership have policies, procedures,
and internal controls in place that are reasonably designed to comply with
applicable anti-money laundering laws, rules and regulations, including
applicable provisions of the USA PATRIOT Act.  CMF or the selling agents for the
Partnership have Customer Identification Programs (“CIP”), which require the
performance of CIP due diligence in accordance with applicable USA PATRIOT Act
requirements and regulatory guidance.  CMF or the selling agents for the
Partnership also have policies, procedures, and internal controls in place that
are reasonably designed to comply with regulations and economic sanctions
programs administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control.  CMF or the selling agents for the Partnership has policies and
procedures in place reasonably designed to comply with Section 312 of the USA
PATRIOT Act, including processes reasonably designed to identify clients that
may be senior foreign political figures1, in accordance with applicable
requirements and regulatory guidance, and to conduct enhanced scrutiny on such
clients where required under applicable law.  In addition, CMF or the selling
agents for the Partnership has policies and procedures in place reasonably
designed to prohibit accounts for foreign shell banks2 in compliance with
Sections 313 & 319 of the USA PATRIOT Act.
 
9.  COMPLETE AGREEMENT.  This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof.
 
13
 
 

--------------------------------------------------------------------------------

 
10.  ASSIGNMENT.  This Agreement may not be assigned by any party without the
express written consent of the other parties.
 
11.  AMENDMENT.  This Agreement may not be amended except by the written consent
of the parties.
 
12.  NOTICES.  All notices, demands or requests required to be made or delivered
under this Agreement shall be effective upon actual receipt and shall be made
either by electronic mail (email) copy or in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:
 
If to CMF or to the Partnership:
 
Ceres Managed Futures LLC
522 Fifth Avenue
New York, New York  10036
Attention:  Patrick T. Egan
email:  patrick.egan@morganstanley.com
 
If to the Advisor:
 
SECOR Capital Advisors, LP
One Penn Plaza, Suite 4625
New York, New York 10119
Attention:  Sanjay Malhotra
email:   smalhotra@secor-am.com
 
with a copy to:
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: David Nissenbaum
email:  david.nissenbaum@srz.com
 


 
13.  GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
14.  ARBITRATION.  The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of NFA or, if NFA
shall refuse jurisdiction, then in accordance with the rules, then in effect, of
the American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state in writing his reasons for his award, and further
provided, that any such arbitration shall occur within the Borough of Manhattan
in New York City.  Judgment upon any award made by the arbitrator may be entered
in any court of competent jurisdiction.
 
14
 
 

--------------------------------------------------------------------------------

 
15.           NO THIRD PARTY BENEFICIARIES.  There are no third  party
beneficiaries to this Agreement, except that certain persons not parties to this
Agreement may have rights under Section 6 hereof.
 
16.           COUNTERPART ORIGINALS.  This Agreement may be executed in any
number of counterparts, including via facsimile or email, each of which is an
original and all of which when taken together evidence the same agreement.
 


 
[Signature Page Follows]
 
15


--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
1 A "senior foreign political figure" is defined as a current or former senior
official in the executive, legislative, administrative, military or judicial
branches of a non-U.S. government (whether elected or not), a current or former
senior official of a major non-U.S. political party, or a current or former
senior executive of a non-U.S. government-owned commercial enterprise.  In
addition, a "senior foreign political figure" includes any corporation, business
or other entity that has been formed by, or for the benefit of, a senior foreign
political figure.  For purposes of this definition, a "senior official" or
"senior executive" means an individual with substantial authority over policy,
operations, or the use of government-owned resources. An "immediate family
member" of a senior foreign political figure means spouses, parents, siblings,
children and a spouse's parents and siblings. A "close associate" of a senior
foreign political figure means a person who is widely and publicly known (or is
actually known) to be a close associate of a senior foreign political figure.
 
 
2 The term shell bank means a bank that does not maintain a physical presence in
any country and is not subject to inspection by a banking authority.  In
addition, a shell bank generally does not employ individuals or maintain
operating records.
 

 
 

--------------------------------------------------------------------------------

 

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE
COMMISSION.  THE COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE
MERITS OF PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF
COMMODITY TRADING ADVISOR DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES
TRADING COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS
BROCHURE OR ACCOUNT DOCUMENT.
 
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 


 
CERES MANAGED FUTURES LLC
 
 
By
_/s/ Patrick T. Egan_________

 
 
Patrick T. Egan

 
 
President and Director

 


 
MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P.
 
 
By:
Ceres Managed Futures LLC

 
 
(General Partner)

 
 
By
_/s/ Patrick T. Egan_________

 
 
Patrick T. Egan

 
 
President and Director

 


 
SECOR CAPITAL ADVISORS, LP
 
By
_/s/ Raymond Iwanowski
 

 
Name: Raymond Iwanowski

Title: Chief Executive Officer
16


 

 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 


 
SECOR Alpha Master Fund L.P. (the “Alpha Fund”) is a multi-strategy hedge fund
that invests across a diverse set of asset classes, geographies, factors,
themes, and across different time horizons. The investment approach is to
quantify and systematize the implementation of investment ideas in order to
capture market inefficiencies or risk premia. The Advisor employs statistical
techniques and empirical analysis to determine whether observed or conjectured
alpha opportunities are real and, more importantly, likely to be sustained in
the future. The following list of sub-strategies represent the models, a subset
of strategies in the Alpha Fund, will be traded in the Partnership’s portfolio.
The full list of instruments to be traded in the portfolio is also listed below.
 
A-2



 
 

--------------------------------------------------------------------------------

 
 

Graphs [dwstgraph.jpg]

A2
 
 

--------------------------------------------------------------------------------

 
 
[dwstgr2.jpg]
 
A2